

EXHIBIT 10.3
 
MASSEY ENERGY COMPANY
 
Non-Employee Director Annual Restricted Stock Award Agreement
 
[                ] Shares of Restricted Stock


THIS AGREEMENT dated as of the ____ day of ____________, ____, between MASSEY
ENERGY COMPANY, a Delaware corporation (the “Company”), and [_________________]
(“Participant”) is made pursuant and subject to the provisions of the Massey
Energy Company 2006 Stock and Incentive Compensation Plan, as such plan may be
amended from time to time (the “Plan”), a copy of which is attached. All
capitalized terms used herein that are defined in the Plan have the same meaning
given them in the Plan.
 
1.           Award of Restricted Stock.  On _____________, _____, pursuant to
the Plan, the Committee granted to Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions herein
set forth, an award of ______ shares, hereinafter described as Restricted Stock.
 
2.           Restrictions.  Except as provided in this Agreement, the shares of
Restricted Stock are nontransferable and are subject to a substantial risk of
forfeiture.
 
3.           Stock Power.  With respect to shares of Restricted Stock forfeited
under Paragraph 6 below, Participant does hereby irrevocably constitute and
appoint the Secretary and each Assistant Secretary of the Company as his
attorney-in-fact to transfer the forfeited shares on the books of the Company
with full power of substitution in the premises. The Secretary and/or the
Assistant Secretary shall use the authority granted in this Paragraph 3 to
cancel any shares of Restricted Stock that are forfeited under Paragraph 6
below.
 
4.           Vesting.  Subject to Paragraph 6 below, Participant’s interest in
the shares of Restricted Stock shall become transferable and nonforfeitable
(“Vested”) with respect to one-third of the shares of Restricted Stock on each
of _____________, ____, _____________, ____, and _____________, ____.
 
5. Death, Retirement, or Disability. If Participant dies, retires or becomes
permanently and totally disabled within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (“Permanently and Totally Disabled”)
while in the employee or service of the Company or a Subsidiary and prior to the
forfeiture of the shares of Restricted Stock under Paragraph 6 below,
Participant’s right to receive the Restricted Stock shall be fully “Vested”
(i.e., the restrictions on transfer and risk of forfeiture in Paragraph 2 above
shall lapse). For purpose of this Agreement, the Restricted Stock shall be fully
Vested upon retirement of Participant in accordance with the requirements
regarding retirement set forth in the Company’s Bylaws or upon approval by the
Board of Directors of an early retirement.
 



 


-1-
 
 

--------------------------------------------------------------------------------

 

6. Forfeiture.  Subject to Paragraph 5 below and Paragraph 7 below, all shares
of Restricted Stock that are not then Vested shall be forfeited if Participant’s
service on the Board terminates for any reason other than on account of
Participant’s death, retirement, or Permanent and Total Disability or within two
years following a Change in Control.
 
7. Change in Control. Notwithstanding any other provision of this Agreement,
Participant’s Restricted Stock shall be Vested if Participant’s employment or
service terminates within two years following a Change in Control.
 
8. Voting Rights. During the period of restriction, Participant shall be
entitled to exercise voting rights with respect to the shares of Restricted
Stock.
 
9. Dividends and Other Distributions. During the period of restriction,
Participant shall be entitled to receive all dividends and other distributions
paid in cash or property other than Stock with respect to the shares of
Restricted Stock. If any dividends or distributions are paid in Stock, such
Stock shall be subject to the same restrictions on transferability and the same
rules for vesting, forfeiture and custody as the shares of Restricted Stock with
respect to which they were distributed. No fractional shares of Restricted Stock
shall accrue under this Paragraph 9, and if Participant would otherwise be
entitled to a fractional share under this Paragraph 9, such fractional share
shall be disregarded and forfeited.
 
8.           Custody of Certificates.  Custody of stock certificates evidencing
the shares of Restricted Stock shall be retained by the Company.  The Company
shall deliver to Participant the stock certificates evidencing the shares of
Restricted Stock that Vest.
 
9.           Notice.  Any notice or other communications given pursuant to this
Agreement shall be in writing and shall be personally delivered or mailed by
United States registered or certified mail, postage prepaid, return receipt
requested, to the following addresses:
 
If to the Company:
 
 
Massey Energy Company

 
4 North Fourth Street

 
Richmond, Virginia 23219

 
Attn:  Corporate Secretary



 
        If to Participant:



________________________
________________________


10.           Fractional Shares.  A fractional share shall not Vest hereunder,
and when any provision hereof may cause a fractional share to Vest, any Vesting
in such frac­tional share shall be postponed until such fractional share and
other fractional shares equal a Vested whole share.
 



 


-2-
 
 

--------------------------------------------------------------------------------

 

11.           No Right to Continued Service.  This Agreement does not confer
upon Participant any right to continue to serve on the Board of Directors of the
Company, nor shall it interfere in any way with the right of the Company to
terminate such service at any time, if permissible.
 
12.           Change in Capital Structure.  The terms of this Agreement shall be
adjusted as the Committee determines is equitably required in the event that (a)
the Company (i) effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or (ii) engages in a transaction to
which Section 424 of the Code applies or (b) there occurs any other event which,
in the judgment of the Committee, necessitates such action.
 
13.           Governing Law.  This Agreement shall be governed by the laws of
the State of Delaware.
 
14.           Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the date hereof and the provisions of this Agreement,
the provisions of the Plan shall govern.  All references herein to the Plan
shall mean the Plan as in effect on the date hereof.
 
15.           Participant Bound by Plan.  Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof.
 
16.           Binding Effect.  Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of Participant and the
successors of the Company.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.
 
MASSEY ENERGY COMPANY




 
_____________________________
[Authorized Officer]
[Title]                      
 
 
Date: ___________, ____
_____________________________
[Participant]                                
Date: ___________, ____



 



 


-3-
 
 

 
